Citation Nr: 0107727	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-17 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for idiopathic 
seizure disorder, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD assigning a 
30 percent disability evaluation; increased the evaluation 
for the veteran's idiopathic seizure disorder to 20 percent; 
and increased the evaluation for the veteran's lumbosacral 
strain to 40 percent.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
June 1997.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
increased evaluations for his PTSD, seizure disorder, or 
lumbosacral strain to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The issues of an increased rating for a back disorder and for 
a seizure disorder will be considered within the Remand 
section which follows the Order section below.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by recurrent 
nightmares, flashbacks, hypervigilance, startle response, 
sleep disturbances, anger and irritability, difficulty 
concentrating, social withdrawal, and a Global Assessment of 
Functioning (GAF) score of 52.

2.  For the pertinent time the appellant's PTSD was 
productive of considerable social and industrial impairment, 
but no more.

3.  There is no showing that either the old or new criteria 
are more favorable to the claimant.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no more, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more severe than the 30 
percent rating that is currently in effect, and that 
increased compensation is warranted therefor.  At the outset, 
it is noted that the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law during 
the pendency of this appeal.  The issues discussed below were 
considered on the merits by the RO.  All notice was provided, 
and all records have been obtained as to the PTSD issue.  The 
veteran has been examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 C.F.R. 
§ 3.159; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the Board has continued to 
phrase the issue on appeal the same way as it finds that the 
naming of this issue does not prejudice the veteran.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  The Court has 
not provided a substitute name for this type of issue.  
Additionally, the length of time the issue of PTSD has been 
pending as well as changes in the regulations pertaining to 
evaluations of such also requires consideration of staged 
ratings.  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  Here, the Board finds no prejudice to the veteran in 
considering the issues.  An increased rating is to be 
assigned.  The RO then will assign an effective date.  If the 
veteran and his representative disagree with the effective 
date of that award, they may disagree with that determination 
at that time.


I.  Background

The Board notes that the veteran filed a claim for service 
connection for PTSD in September 1982 and that the RO, in a 
March 1983 rating decision, denied service connection for 
histrionic personality disorder (claimed as PTSD).  In 
December 1995, the veteran again claimed service connection 
for PTSD.  Service connection for PTSD was granted by the RO 
by means of a September 1996 rating decision following review 
of the relevant evidence, which included the veteran's 
service records duty in Vietnam, the veteran's service 
medical records, service medals and awards, the veteran's 
stressor statement, testimony of the veteran, and VA medical 
records including a February 1996 VA examination.

In a June 1994 letter, a social worker from the St. 
Petersburg Vet Center stated that the veteran had been 
treated for psychological problems associated with symptoms 
of PTSD.  VA medical records from January 1995 indicate that 
the veteran was seen complaining of disturbed sleep with 
recurrent dreams related to Vietnam, irritability, self-
isolation, and depression.  The impression was major 
depression, rule out PTSD.  

At a February 1996 VA examination, the veteran reported that 
he worked as a building code inspector from 1971 to present.  
He complained of difficulty with anger, easy agitation, 
difficulty concentrating, difficulty relating to his children 
and grandchildren, and sleep problems.  On evaluation, the 
examiner noted that the veteran re-experienced traumatic 
events with nightmares and constant alertness, avoided all 
Vietnam movies and tried to be alone as much as possible, had 
difficulty getting to and staying asleep, reported becoming 
angry to point of violence, had tremendous difficulty 
concentrating, was hypervigilant, and experienced startle 
responses.  The diagnoses included PTSD.  According to the 
examiner, the veteran's Global assessment of functioning 
score was "5" with serious symptomatology.  In September 
1996, the RO granted service connection of PTSD and assigned 
a 30 percent evaluation.

At a June 1997 hearing, the veteran testified that his 
relationships with his family members, including his children 
and grandchildren was distanced and that he was uncomfortable 
being around them for very long; that he had difficulty with 
anger and impulse control; and often had feelings of wanting 
to hurt someone to get the feelings out.

At a December 1998 VA examination, the veteran reported that 
he has worked at the same place for the past 25 years, that 
he worked alone, and that he concealed his PTSD from his 
employer.  He complained that he had difficulty becoming 
attached to anyone or anything because everybody he met died, 
and therefore, he kept a guarded life from everyone including 
his siblings and children.  He reported that when he was not 
at work, he stayed in the house with the windows closed.  On 
evaluation, he appeared to be somewhat confused.  He spoke in 
a low tone, with slow conversation.  When asked about 
Vietnam, he became extremely emotionally upset with tears in 
his eyes and had difficulty putting his thoughts together.  
The examiner noted that the content of thought indicated that 
problems began in Vietnam and have continued to present.  The 
examiner noted that the veteran had nightmares, flashbacks, 
difficulty dealing with people, social isolation, and 
experiencing survivor guilt.  His judgment and insight were 
acceptable.  The diagnosis was PTSD.  His GAF score was 52 
for the present and past year.  

II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted when 
there was definite impairment in the veteran's ability to 
establish or maintain effective or wholesome relationships 
with people and that his reliability, flexibility, and 
efficiency levels be so reduced by reason of his 
psychoneurotic symptoms as to result in definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in 
December 1995, the Board will consider both the old and 
revised criteria in evaluation the claim.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 1-10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  A GAF 
score of 41-50 is defined in the DSM IV as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The Board notes that the assignment of 
the GAF Score expresses the extent of impairment due to the 
manifestations identified.  The examiner is in the best 
position to assess the degree of the veteran's impairment.  
This evidence may not be ignored.  The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board notes that VA medical evidence from 
1996 to 2000 including VA examinations revealed complaints of 
recurrent flashbacks, nightmares, anger and irritability, 
increased startle response, depression, and social avoidance 
and isolation.  On review, the Board notes that at the 
February 1996 VA examination, the examiner assigned a GAF 
score of "5" with serious symptomatology.  However, the 
Board notes that, as noted above, a GAF score of 50 would 
correspond to serious symptomatology.  As noted above, the 
assignment of the GAF score expresses the extent of 
impairment due to the manifestations identified.  Thus, the 
Board finds that it is likely that there was a mistake in 
document which reported a GAF of 5.  Nevertheless, at a 
subsequent examination, the VA examiner determined that the 
veteran's GAF score was 52.  The Board notes that the 
clinical evidence along with his previously noted complaints 
reveals that the veteran is working in a position that allows 
him to work by himself, that he keeps to himself at home, 
that he avoids Vietnam movies, and becomes emotional when 
discussing Vietnam.  Thus, the Board concludes that the 
evidence supports an evaluation of 50 percent for PTSD under 
both the old and revised regulations.  

However, the preponderance of the evidence is against an 
evaluation in excess of 50 percent.  There is no evidence of 
an inability to function independently or spatial 
disorientation or neglect of personal hygiene.  His memory 
and thought processes were intact.  Additionally, there is no 
evidence that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that resulted severe impairment in 
the ability to obtain or retain employment.  Although there 
is evidence of anger and frustration, there is no indication 
of plan and little indication that his impairment results in 
the deficiencies expected for a 70 percent evaluation.       

The Board notes that there has been no evidence to indicate 
that the veteran exhibited symptoms attributed to PTSD 
warranting a total evaluation.  The evidence of record does 
not support a finding that there is total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Neither the 
veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.  


ORDER

A 50 percent evaluation, but no more, for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



REMAND

Upon review, the Board notes that veteran's most recent VA 
examination for his lumbosacral spine and seizure disorders 
was in February 1996, more than 5 years ago.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  VA's duty 
to assist a veteran includes obtaining a contemporaneous and 
thorough examination in order to determine the current nature 
and extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's lumbosacral spine 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should provide ranges of motion.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.   The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's seizure disorder.  
Pertinent history and other data as to 
the frequency and extent of the seizures 
should be solicited and associated with 
the file as available.  The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


